Appeal from an order of Family Court, Onondaga County (Hood, J.), entered December 19, 2000, which terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm the order, which terminated respondent’s parental rights, for reasons stated in the decision at Family Court, Onondaga County (Hood, J.). We add only that respondent’s contention that the court erred in failing to hold a dispositional hearing is without merit. A dispositional hearing pursuant to Family Ct Act § 625 (a) is not required where the parties waive their right to such a hearing (see Matter of Casondra W., 184 AD2d 1070, 1071; Matter of Rosa B., 161 AD2d 1152, 1153; Matter of Loretta OO., 114 AD2d 648, 649-650). In this case, counsel for respondent waived respondent’s right to such a hearing. Present — Green, J.P., Pine, Hurlbutt, Kehoe and Hayes, JJ.